Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose anything similar to “a method for performing beliefs propagation in a scope of polar code decoding by a decoder, the polar code having a size of N bits and being based on a structure of L sub-polarization stages of N12 parallel kernels Ki,], wherein N and L being positive integers such that N = 2L, wherein i is an index that identifies the sub-polarization stage of [[the]]a kernel K1, and j is an index that represents [[the]]a position of said kernel K1 among the N12 parallel kernels at the sub-polarization stage identified by the index i, the N12 parallel kernels at each sub-polarization stage are separated from their neighbour N12 parallel kernels at each adjacent sub-polarization stage by a shuffler (0ti), characterized in that the decoder performs: - computing a value J(i,j) of a performance-improvement metric ,J for each kernel Kq of the structure, wherein the performance-improvement metric ,J is representative of a magnitude in which [[the]] input beliefs of [[the]]a considered kernel K1, are not in agreement or the performance-improvement metric ,J is representative of 1, bring instantaneous information rate to the neighbour kernels of said considered kernel Kq,; and - sorting the kernels in a list £ in decreasing order of the values J(i,j) of the performance-improvement metric JA; further in that the decoder performs a beliefs propagation iterative process as follows: - updating output beliefs for the W top kernels of the list L, wherein W is a positive integer, and propagating said output beliefs as input beliefs of neighbour kernel of said W top kernels; - updating output beliefs for each neighbour kernel of said W top kernels following update of their input beliefs, and re-computing the performance-improvement metric value JM(ij) for each said neighbour kernel; - setting the performance-improvement metric ,J for said W top kernels to a null value; and - re-ordering the kernels in the list £ in decreasing order of the values JM(i,j) of the performance-improvement metric JA; BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/EHL/cb/ehlApplication No.: 16/641,833Docket No.: 0054-0579PUS1 Reply dated January 14, 2022Page 3 of 13 Reply to Office Action of October 20, 2021 and in that the decoder repeats the beliefs propagation iterative process until a stop condition is met, wherein repeating the beliefs propagation iterative process allows a processor of the decoder to perform the polar code decoding during inactivity time of processing resources of the decoder, and the stop condition is met when one of the following conditions is fulfilled: - when a time period of predefined duration has ended since the beliefs propagation iterative process has started; - when a predefined quantity of iterations has been performed in the beliefs propagation iterative process; and - when the value M(i,j) of the performance-improvement metric M of the kernel at the top position in the list L is below a predefined threshold” as recited in claim 1 and in similar claim 14.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Thien Nguyen/           Primary Examiner, Art Unit 2111